     Case 8:17-cv-00838-JLS-JDE Document 112-1 Filed 10/10/19 Page 1 of 5 Page ID
                                       #:2228




 1
                               UNITED STATES DISTRICT COURT
 2
                             CENTRAL DISTRICT OF CALIFORNIA
 3
      In re: Hyundai and Kia Engine          8:17-cv-00838-JLS-JDE
 4
      Litigation
 5                                           Related Cases:
 6                                           8:17-cv-01365-JLS-JDE
                                             8:17-cv-02208-JLS-JDE
 7                                           2:18-cv-05255-JLS-JDE
 8                                           8:18-cv-00622-JLS-JDE
                                             8:18-cv-02223-JLS-JDE
 9
10                                           DECLARATION OF MATTHEW D.
11                                           SCHELKOPF IN SUPPORT OF
                                             PLAINTIFFS’ MOTION FOR
12                                           PRELIMINARY APPROVAL OF
13                                           THE CLASS ACTION
                                             SETTLEMENT
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Declaration of Matthew D. Schelkopf
     Case No.: 8:17-cv-00838
     Case 8:17-cv-00838-JLS-JDE Document 112-1 Filed 10/10/19 Page 2 of 5 Page ID
                                       #:2229



 1           I, Matthew D. Schelkopf, under penalty of perjury, declare as follows:
 2           1.      I am a partner at the law firm of Sauder Schelkopf LLC in Berwyn,
 3   Pennsylvania. I respectfully submit this Declaration in support of Plaintiffs’ Motion for
 4   Preliminary Approval of the Class Action Settlement. My declaration is based on my
 5   personal knowledge of the facts set forth herein, and, if called to so, could and would
 6   testify competently thereto.
 7           2.      Attached hereto as Exhibit 1 is a true and correct copy of the executed
 8   Settlement Agreement, and respective exhibits, entered and agreed to by Plaintiffs and
 9   Defendants on October 10, 2019.
10           a.      Attached to the Settlement Agreement as Exhibit A is a true and correct
11                   copy of the proposed Long Form Notice.
12           b.      Attached to the Settlement Agreement as Exhibit B is a true and correct
13                   copy of the proposed Claim Form.
14           c.      Attached to the Settlement Agreement as Exhibit C is a true and correct
15                   copy of the Pamphlet.
16           d.      Attached to the Settlement Agreement as Exhibit D is a true and correct
17                   copy of the proposed order granting preliminary approval of the class
18                   action settlement.
19           3.      Attached hereto as Exhibit 2 is the firm resume of my law firm, Sauder
20   Schelkopf LLC.
21           4.      I am admitted to practice before the Supreme Courts of Pennsylvania and
22   New Jersey, the Third Circuit Court of Appeals, the Eastern District of Pennsylvania and
23   this Court. I am in good standing in every court before which I am admitted to practice,
24   and have never been subject to any disciplinary proceedings in any court.
25           5.      My practice is devoted to litigation with a focus on prosecuting class actions
26   involving automotive defects, consumer protection, other defective products and false
27   advertising.
28
                                                    -1-
     Declaration of Matthew D. Schelkopf
     Case No.: 8:17-cv-00838
     Case 8:17-cv-00838-JLS-JDE Document 112-1 Filed 10/10/19 Page 3 of 5 Page ID
                                       #:2230



 1           6.      Prior to joining Sauder Schelkopf, I practiced at the class action law firm of
 2   McCune Wright Arevalo LLP. Prior to joining McCune Wright Arevalo, I practiced at
 3   the suburban Philadelphia class action law firm of Chimicles & Tikellis. From 2002 to
 4   2004, I was a prosecutor in the District Attorney’s Office of York County, where I
 5   litigated 27 jury trials and over 50 bench trials.
 6           7.      I received my Bachelor of Arts degree from Pennsylvania State University in
 7   1999. I graduated from Widener University School of Law in 2002, where I was a
 8   member of the Moot Court Honor Society and Trial Advocacy Honor Society and was
 9   one of five students inducted into the National Order of Barristers in 2002. I received my
10   LL.M in taxation from Villanova University School of Law in 2008.
11           8.      In 2012, American Lawyer Media, publisher of The Legal Intelligencer and
12   the Pennsylvania Law Weekly, named me as one of the “Lawyers on the Fast Track,” a
13   distinction that recognized 35 Pennsylvania attorneys under the age of 40 who show
14   outstanding promise in the legal profession and make significant contributions to his or her
15   community.
16           9.      In 2010, 2011, 2012, 2013, 2014, 2015 and 2016 Law & Politics and the
17   publishers of Philadelphia Magazine named me a Pennsylvania Super Lawyer Rising Star.
18   Rising Stars are the top 2.5 percent of attorneys in Pennsylvania, as chosen by their peers
19   and through the independent research of Law & Politics. I was recognized as a Super
20   Lawyer in 2017 and 2018.
21           10.     In 2012, 2013, 2014, 2015 and 2016 the National Trial Lawyers Association
22   named me one of the Top 40 trial lawyers under the age of 40 in Pennsylvania.
23           11.     In addition to the experience listed in the firm resume, I have extensive
24   experience prosecuting consumer class action cases against automotive companies,
25   including:
26         a.        Appointed as Class Counsel by Judge Joseph H. Rodriguez in Salcedo
                     v. Subaru of America, Inc., 1:17-cv-08173 (D.N.J.) on behalf of owners
27                   and lessees of MY 2012-2017 Subaru WRX and WRX STi vehicles
28                   with alleged connecting rod bearing defect that resulted in engine
                                                    -2-
     Declaration of Matthew D. Schelkopf
     Case No.: 8:17-cv-00838
     Case 8:17-cv-00838-JLS-JDE Document 112-1 Filed 10/10/19 Page 4 of 5 Page ID
                                       #:2231



 1                   failure. Final approval was granted to a nationwide class action
                     settlement on June 5, 2019.
 2
 3           b.      Appointed as Class Counsel by Judge Madeline Cox Arleo in Bang v.
                     BMW of North America, LLC, No.: 2:15-cv-6945 (D.N.J.) in a case
 4
                     involving certain BMW vehicles containing a defect resulting in
 5                   excessive oil consumption. Final approval was granted to a nationwide
 6                   class action settlement on September 11, 2018.

 7           c.      Appointed Class Counsel in Davitt v. Honda North America, Inc., No.
 8                   2:13-cv-00381-MCA-JBC (D.N.J.), a class action lawsuit on behalf of
                     current and former owners and lessees of certain Honda CR-V vehicles
 9                   containing alleged defective door lock actuators. Honorable Madeline
10                   Arleo granted final approval of the settlement on May 8, 2015.
11
             d.      Appointed Class Counsel in Henderson v. Volvo Cars of North America,
12                   LLC, No. 2:09-cv-04146-CCC-JAD (D.N.J), a class action lawsuit on
13                   behalf of current and former owners and lessees of Volvo vehicles
                     related to an alleged transmission defect in model years (“MY”) 2003-
14                   2005 XC90 Turbo 6-cylinder SUVs. Final approval was granted to a
15                   settlement that conferred a substantial benefit on over 90,000 class
                     members.
16
17           e.      Appointed as Interim Co-Lead Interim Class Counsel by Judge George
18                   Caram Steeh in Tolmasoff v. General Motors, LLC, No.: 2:16-cv-11747
                     (E.D. Mich.) in a case involving a claim of overstated miles-per-gallon
19                   in GM vehicles.
20
             f.      Appointed Class Counsel in Lax v. Toyota Motor Corporation, No. 14-
21                   cv-01490-WHO (N.D. Cal.), a class action on behalf of current and
22                   former owners and lessees of Toyota vehicles related to an alleged
23                   design defect regarding the vehicles’ piston rings causing excessive
                     engine oil consumption in over one million Toyota vehicles.
24
25           g.      Appointed as Co-Class Counsel in Mendoza v. Hyundai Motor Co., No.
                     5:15-cv-01685 (N.D. Cal.) related to premature engine failure in certain
26                   Hyundai vehicles. Judge Freeman granted preliminary approval to the
27                   settlement on April 14, 2015.
28
                                                    -3-
     Declaration of Matthew D. Schelkopf
     Case No.: 8:17-cv-00838
     Case 8:17-cv-00838-JLS-JDE Document 112-1 Filed 10/10/19 Page 5 of 5 Page ID
                                       #:2232



 1           h.      Appointed as Co-Class Counsel Whalen v. Ford Motor Company, No.
                     3:13-cv-03072-EMC (N.D. Cal.), in a class action lawsuit on behalf of
 2                   current and former owners and lessees of Ford and Lincoln vehicles
 3                   related to an alleged design defect in which the Sync®, MyFordTouch®
                     and MyLincolnTouch® systems fail to operate as designed.
 4
 5            12. My firm, along with the law firms of The Sultzer Law Group and Walsh
 6   PLLC, filed the first and initiating case related to the alleged defect.
 7            13. Prior to filing the initiating Complaint, our firms investigated the potential
 8   defect alleged in this Action for over three months prior. This investigation included
 9   interviewing potential members of the class, reviewing documents provided by class
10   members, reviewing the design of the engines at issue in conjunction with automotive
11   experts, and investigating the potential legal claims applicable to the class.
12            14. After filing, our firms met and conferred with counsel for Defendants on
13   multiple occasions regarding the Plaintiffs’ allegations, Defendants’ potential defenses,
14   and the possibility of early resolution.
15            15. I also personally took the deposition of two Hyundai Motor Co., Ltd.
16   employees, both of whom traveled from South Korea to Los Angeles for their deposition.
17   With the assistance of an experience translator, the depositions lasted two days and
18   covered hundred pages of documents produced by Defendants during confirmatory
19   discovery.
20            16. Based on my substantial experience litigating consumer class actions, I
21   believe that the proposed settlement is fair, reasonable, and adequate, and in the best
22   interests of the Settlement Class Members.
23
24           I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing
25   is true and correct.
26
27   Dated: October 10, 2019                        /s/ Matthew D. Schelkopf
                                                    Matthew D. Schelkopf
28
                                                   -4-
     Declaration of Matthew D. Schelkopf
     Case No.: 8:17-cv-00838
